Appeal from a judgment (denominated order) of the Supreme Court, Onondaga County (Hugh A. Gilbert, J.), entered January 15, 2016 in a CPLR article 78 proceeding. The judgment denied the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: In this CPLR article 78 proceeding challenging a determination made by a hearing officer in a small claims assessment review (SCAR) proceeding (see RPTL 736 [2]), we conclude that Supreme Court properly denied the petition. Judicial review of the determination of a hearing officer in a SCAR proceeding is limited to ascertaining whether the determination has a rational basis (see Matter of Dodge v Krul, 99 AD3d 1218, 1218 [2012]; Matter of Garth v Assessors of Town of Perinton, 87 AD3d 1306, 1307 [2011]). Here, the evidence presented at the SCAR hearing, including the evidence of comparable sales and assessments, provided a rational basis for the Hearing Officer’s determination that petitioners had failed to meet their burden of demonstrating that respondent’s assessment of their property was unequal or excessive (see Garth, 87 AD3d at 1307; Matter of Montgomery v Board of Assessment Review of Town of Union, 30 AD3d 747, 749 [2006]).
Present—Centra, J.P., Peradotto, Lindley, NeMoyer and Scudder, JJ.